     Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 1 of 29



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
LIGHTBOX VENTURES, LLC,               No. 16-cv-02379 (DLC)
         Plaintiff,
     v.
3RD HOME LIMITED and WADE
SHEALY,
         Defendants.
3RD HOME LIMITED and WADE
SHEALY,
         Third-Party Plaintiffs,
     v.
ANDREW ELLNER,
         Third-Party Defendant.
LIGHTBOX VENTURES, LLC, and
ANDREW ELLNER,
            Third Party Plaintiffs,
     v.
SCAROLA ZUBATOV SCHAFFZIN
PLLC, and BREM MOLDOVSKY LLC,
            Third Party Defendants.




           MEMORANDUM OF LAW AS TO THE SCAROLA AND
          MOLDOVSKY FIRMS’ COMPETING ATTORNEY’S LIENS




                                      Jonathan R. Miller, Esq.
                                      The Law Firm of Jonathan R. Miller
                                      100 Overlook Drive, 2nd Floor
                                      Princeton, N.J. 08540
                                      Tel. 609-955-1226
                                      Fax 609-964-1026
                                      jonathan.miller@lawyer.com

                                      Counsel for Lightbox Ventures, LLC
                                      and Andrew Ellner
          Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 2 of 29




                                             TABLE OF CONTENTS

PRELIMINARY STATEMENT ....................................................................................... 1
PERTINENT FACTS AND PROCEDURAL HISTORY ................................................. 1
LEGAL ARGUMENT .................................................................................................... 4
    I.        THE SCAROLA AND MOLDOVSKY FIRMS’ LIEN RIGHTS HAVE
              BEEN SATISFIED BY THE FEES ALREADY PAID TO THEM ................... 4
              A.       N.Y. Judiciary Law § 475 ....................................................................... 4
              B.       An attorney who withdraws with good cause has the same lien rights
                       as one discharged by the client without good cause. ................................ 5
              C.       Determination of the Amount of the Lien .............................................. 6
                       1.        As between attorneys and clients ................................................. 6
                       2.        As between outgoing attorneys and their successors ..................... 8
                       3.        Equitable considerations ............................................................. 9
              D.       Application of general principles to the matter before the Court ............ 10
                       1.        The Scarola and Moldovsky Firms’ respective lien rights
                                 should initially be determined according to their proportional
                                 contribution to Lightbox’s recovery. ........................................... 10
                       2.        The defendant law firms’ respective lien rights must be
                                 reduced by the prior payments each has already received. ........... 11
                       3.        Each law firm’s lien rights should reflect this Court’s prior
                                 determinations of the reasonable value of each firm’s
                                 services. .................................................................................... 12
                       4.        The Scarola Firm is collaterally estopped from relitigating the
                                 issue of its reasonable attorney’s fees. ........................................ 13
                       5.        Blatant overbilling ..................................................................... 14
                       6.        Unlawful retainer provisions ...................................................... 18
                       7.        Fraudulent Inducement ............................................................. 18
    II.       THE MOLDOVSKY FIRM HAS FORFEITED ITS LIEN RIGHTS ............. 23
              A.       Breach of fiduciary duty ...................................................................... 23
              B.       Client abandonment / withdrawal without good cause ......................... 24
CONCLUSION ............................................................................................................. 25




 MOL                                                         -i-                                                  v.181012.2025
          Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 3 of 29




                                          TABLE OF AUTHORITIES


                                                         CASES

Beadwear, Inc. v. Media Brands, LLC, 2001 U.S. Dist. LEXIS 20927 (S.D.N.Y.
      Dec. 18, 2001) ....................................................................................................... 7

Buchta v. Union Endicott Cent. Sch. Dist., 296 A.D.2d 688 (3d Dept. 2002) .......................... 10

Cheng v. Modansky, 73 N.Y.2d 454 (N.Y. 1989)......................................................... 6, 7, 8, 9

Cohen v. Grainger, Tesoriero, & Bell, 81 N.Y.2d 655 (N.Y. 1993) .............................................. 9

Condren v. Grace, 783 F. Supp. 178 (S.D.N.Y. 1992) ........................................................... 23

Ficaro v. Alexander, 142 A.D.3d 1043 (2d Dept. 2016) ....................................................... 10

Greenberg v. Cross Island Indus., 522 F. Supp. 2d 463 (E.D.N.Y. 2007).................................. 10

Hoffenberg v. Hoffman & Pollok, 248 F. Supp. 2d 303 (S.D.N.Y. 2003) .................................. 19

Itar-Tass Russian News Agency v. Russian Kurier, Inc., 140 F.3d 442 (2d Cir. 1998) ................4, 7

Jacobson v. Sassower, 66 NY 2d 991 (N.Y. 1985) ............................................................. 7, 17

Klein v. Eubank, 87 N.Y.2d 459 (N.Y. 1996) .....................................................................5, 6

Lansky v. Easow, 304 A.D.2d 533 (2d Dept. 2003) ............................................................5, 6

Luca v. Giaccone, 2017 U.S. Dist. LEXIS 136177 (E.D.N.Y. Aug. 24, 2017) ........................ 10

Lynch v. Wise Metals Group, LLC, 19 A.D.3d 273 (1st Dept. 2005) ...................................... 19

Machcinski v. Lehigh V. R. Co., 272 F. 920 (2d Cir. 1921) ...................................................... 7

Matter of Bracken, Margolin, Besunder, LLP v. Raymond, 2013 N.Y. Misc. LEXIS
       3155 (N.Y. Sup. Ct. July 12, 2013) ..................................................................... 6, 11

Melnick v. Press, 2009 U.S. Dist. LEXIS 77609 (E.D.N.Y. Aug. 28, 2009) ........................... 12

Metro. Life Ins. Co. v. United States, 9 A.D.2d 356 (App. Div. 1959) ..................................... 10

Petition of Harley & Browne, 957 F. Supp. 44 (S.D.N.Y. 1997) ............................................... 5

Pilitz v. Incorporated Vil. of Freeport, 762 F. Supp. 2d 580 (E.D.N.Y. 2011) ............................. 6

Purdy v. Zeldes, 337 F.3d 253 (2d Cir. 2003) ....................................................................... 14



 MOL                                                        - ii -                                             v.181012.2025
           Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 4 of 29



Sellick v. Consol. Edison Co. of N.Y., Inc., 2017 U.S. Dist. LEXIS 43554
         (S.D.N.Y. Mar. 23, 2017) ...................................................................................... 10

Sequa Corp. v. GBJ Corp., 156 F.3d 136 (2d Cir. 1998) .......................................................7, 8

Shalom Toy v. Each & Every One of the Members of the N.Y. Prop. Ins. Underwriting
      Ass’n, 239 A.D.2d 196 (App. Div. 1997) ........................................................... 23, 25

Shelton v. Shelton, 151 A.D.2d 659 (2d Dep’t 1989) ........................................................... 23

Silbiger v. Prudence Bonds Corp., 180 F.2d 917 (2d Cir.), cert. denied, 340 U.S. 831
        (1950) .................................................................................................................. 23

Stair v. Calhoun, 722 F. Supp. 2d 258 (E.D.N.Y. 2010) .................................................... 5, 11

Sutton v. N.Y.C. Transit Auth., 462 F.3d 157 (2d Cir. 2006) ................................................5, 9

United States v. Ripa, 323 F.3d 73 (2d Cir. 2003) ................................................................ 10


                                                         STATUTES

N.Y. Judiciary Law § 475 ...............................................................................................4, 5




 MOL                                                           -3-                                                  v.181012.2025
           Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 5 of 29




                                   PRELIMINARY STATEMENT

          Lightbox Ventures, LLC and Andrew Ellner (the “Lightbox Parties”) submit this

Memorandum of Law addressing the Scarola and Moldovsky Firms’ competing lien claims

over Lightbox’s recovery in this matter.1

          For the reasons set forth herein and in their accompanying papers, the Lightbox

Parties respectfully request that the Court issue the following factual findings and legal

conclusions: (1) the Scarola Firm has a statutory lien in an initial amount of $100,000.00,

which amount is reduced by $316,535.41 in prior payments, for a zero-dollar net lien; (2) the

Moldovsky Firm has forfeited its lien by fraudulently inducing the Lightbox Parties to agree

to its demands for an amended and more lucrative fee agreement, thereby violating its

fiduciary duties, and by withdrawing from representing Lightbox without good cause; and

(3) alternatively, the Moldovsky Firm has a statutory lien in an initial amount of $75,000.00,

which amount is reduced by $119,742.41 in prior payments, for a zero-dollar net lien.2


                     PERTINENT FACTS AND PROCEDURAL HISTORY

          The Lightbox Parties incorporate by reference and rely upon the facts in Mr. Ellner’s

October 11, 2018 certification, Attorney Jack Olivo’s October 3, 2018 certification, and

Attorney Jonathan R. Miller’s October 12, 2018 certification, and all exhibits thereto.




1
    Mr. Ellner, personally, does not assert a lien or other direct right to Lightbox’s recovery but is
    participating herein to the extent that the Court may determine issues relating to the defendant law
    firms’ representation of him as third party defendant in the 3rd Home litigation. As Lightbox’s
    managing member, Mr. Ellner has a derivative interest in its recovery in this matter.
2
    A lien cannot be for a negative amount, of course, but may be fully satisfied by prior payments
    made to the lienholder.




    MOL                                            -1-                                       v.181012.2025
           Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 6 of 29



          Lightbox retained the Scarola Firm on March 11, 2016 in connection with Lightbox’s

dispute with 3rd Home Limited and Mr. Shealy concerning a joint venture agreement.

Ellner Cert. at ¶¶ 1-5 & Exh. 5.

          By and through the Scarola Firm, Lightbox filed suit against 3rd Home Limited on

March 31, 2016 (ECF #1) and filed an amended complaint naming Wade Shealy as an

additional defendant on August 25, 2016 (ECF #46). In response, 3rd Home filed a

counterclaim against Lightbox and also a third party complaint against Mr. Ellner, alleging

Lanham Act and related violations. (ECF #48).3

          Lightbox terminated the Scarola Agreement on February 27, 2017 for a variety of

reasons including concerns about exorbitant overbilling,4 hyper-aggressive and counter-

productive litigation and settlement strategy, extortionate attempt to make Mr. Ellner

personally liable for Lightbox’s legal fees,5 and other conduct which Lightbox’s other

attorney at that time, Jack Olivo, has described as “chilling”, “confrontational”,

“distasteful”, “vicious”, “insulting”, and “disrespectful.” See generally Ellner Cert. at ¶¶ 14-

45 & Exhs. 6, 19 thereto; Olivo Cert. at ¶¶ 6-7 & Exh. 1 thereto.

          The Lightbox Parties retained the Moldovsky Firm on February 20, 2017. Ellner

Cert., Exh. 20. Mr. Moldovsky entered his appearance on March 1, 2017. ECF #97. Two


3
    Mr. Shealy did not assert a counterclaim or third party complaint in this matter. See ECF #48. The
    caption reflected in the docket and on court filings is incorrect; Mr. Shealy was a defendant but not
    a third party plaintiff.
4
    The Scarola Firm is no stranger to fee disputes with its clients. In fact, of all New York Supreme
    Court matters filed since 2013, in which Mr. Scarola has appeared, thirty-five percent (35%) are
    lawsuits arising from fee disputes between the Scarola Firm and its former clients. Miller Cert. at
    ¶¶ 3-6 & Exhs. 1-6; cf. Compl. at ¶ 57 & Exh. 3.
5
    At one point, the Scarola Firm reneged on a prior oral agreement to defer 40% of its fees and
    instead demanded a 40% increase in its effective hourly billing rate, plus Mr. Ellner’s personal
    liability for same, in exchange for partial deferral of its invoices. See Ellner Cert. at ¶¶ 20-30 &
    Exhs. 10-11.




    MOL                                               -2-                                        v.181012.2025
        Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 7 of 29



days later, Scarola Firm’s representation was formally terminated by way of so-ordered

substitution. ECF #99.

       Under the Moldovsky Firm’s February 20, 2017 retainer agreement (the “Moldovsky

Agreement”) the firm agreed to represent the Lightbox Parties for an up-front flat fee of

$75,000 plus a contingency fee.

       On November 13, 2017, the Court ruled that Lightbox’s two experts would not be

permitted to testify at trial because their reports were based on speculation. The Court

further ruled that Lightbox was not entitled to recover future lost profits nor the value of the

joint venture because of the speculative nature of such damages but would be entitled to

recover only its costs incurred with building the joint venture’s website, in an amount to be

determined later. See ECF #149. This decision was consistent with the Court’s October 28,

2016 decision denying Lightbox preliminary injunctive relief, in which the Court ruled,

“The loss of theoretical future sales is too speculative to warrant a preliminary injunction,”

and further indicated that Lightbox would likely recover about $80,000 plus its reasonable

attorney’s fees. See ECF #69.

       Immediately thereafter, on November 14, 2017, Mr. Moldovsky drafted an amended

fee arrangement, converting the contingency fee into an hourly fee, one-third to be paid as

invoiced and the remainder payable at the conclusion of litigation according to a

complicated, virtually unintelligible formula. See Ellner Cert. at ¶¶ 89-93 & Exhs. 29-30.

       In a series of communications over the following month, the Moldovsky Firm

browbeat the Lightbox Parties into signing the amended fee agreement (the “Moldovsky Fee

Amendment”). Among other things, Mr. Moldovsky took advantage of Mr. Ellner’s lack of

legal expertise — misrepresenting to him that the Moldovsky Firm had a contractual right to




 MOL                                          -3-                                    v.181012.2025
        Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 8 of 29



terminate the representation any time that he deemed it no longer financially worthwhile to

his firm; that the Moldovsky Firm also had a contractual right to unilaterally replace the

agreed-upon contingency fee with hourly billing; and that Mr. Ellner could not inform the

Court about Mr. Moldovsky’s threat to quit the case. See id. at ¶¶ 95-102 & Exh. 31.

       In March 2018, Mr. Ellner raised questions about the Moldovsky Firm’s February

invoice. Mr. Moldovsky blew him off, insisting that everything was “honest”, and rejected

Lightbox’s offer to make a sizable payment in good faith while continuing to review the

invoice. When Lightbox did not comply with his various ultimatums, Mr. Moldovsky moved

for leave to withdraw, misleading the Court with a false narrative about “strategic

differences” instead of a simple dispute over a single invoice that was only a few days past

due. See id. at ¶¶ 107-114 & Exhs. 39, 47-50.

       The Moldovsky Firm’s motion was granted on April 9, 2018, effective April 13th.

That same day, the Court awarded Lightbox $100,517.27 in damages and prejudgment

interest. Lightbox retained new counsel for post-trial submissions, including its fee

application and the current interpleader proceeding. On June 12, 2018 the Court awarded

Lightbox $100,000.00 in attorney’s fees. Both these awards, together with $38,888.01 in

previously awarded discovery sanctions, have been deposited into court.


                                   LEGAL ARGUMENT

I.     THE SCAROLA AND MOLDOVSKY FIRMS’ LIEN RIGHTS HAVE
       BEEN SATISFIED BY THE FEES ALREADY PAID TO THEM

       A.     N.Y. Judiciary Law § 475

       New York law governs charging liens in this Court. Itar-Tass Russian News Agency v.

Russian Kurier, Inc., 140 F.3d 442, 448-49 (2d Cir. 1998). N.Y. Judiciary Law § 475 provides:



 MOL                                            -4-                                   v.181012.2025
        Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 9 of 29



               From the commencement of an action . . . in any court . . . the
               attorney who appears for a party has a lien upon his or her client’s
               cause of action, claim or counterclaim, which attaches to a verdict,
               report, determination, decision, award, settlement, judgment or
               final order in his or her client’s favor, and the proceeds thereof in
               whatever hands they may come; and the lien cannot be affected by
               any settlement between the parties before or after judgment, final
               order or determination. The court upon the petition of the client or
               attorney may determine and enforce the lien.

N.Y. JUDICIARY LAW § 475.

       “A charging lien, although originating at common law, is equitable in nature, and the

overriding criterion for determining the amount of a charging lien is that it be ‘fair.’” Sutton v.

N.Y.C. Transit Auth., 462 F.3d 157, 161 (2d Cir. 2006) (citations omitted) (emphasis added).


       B.      An attorney who withdraws with good cause has the same lien
               rights as one discharged by the client without good cause.

       “[A]ttorneys who terminate their representation are still entitled to enforce their

charging liens, as long as the attorney does not withdraw without ‘good cause’ and is not

discharged for ‘good cause.’” Stair v. Calhoun, 722 F. Supp. 2d 258, 267 (E.D.N.Y. 2010); see

also Petition of Harley & Browne, 957 F. Supp. 44, 48 (S.D.N.Y. 1997); Klein v. Eubank, 87

N.Y.2d 459 (N.Y. 1996).

       Contrary to the Scarola Firm’s insistence that it sought to be relieved as counsel and

was not truly terminated, this is a distinction without a difference. Lansky v. Easow, 304

A.D.2d 533, 534 (2d Dept. 2003) (“Where an attorney's representation terminates upon

mutual consent, and there has been no misconduct, no discharge for just cause, and no

unjustified abandonment by the attorney, the attorney maintains his or her right to enforce

the statutory lien.”).

       New York law simply does not support this kind of hair-splitting:



 MOL                                             -5-                                       v.181012.2025
       Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 10 of 29



               When an attorney’s withdrawal from a case is justifiable . . . the
               terms of a retainer agreement no longer serves to establish the sole
               standard for the attorney’s compensation. The amount of the lien
               must be fixed not alone upon the basis of a rescinded contract but
               also upon a foundation built of the volume and quality of the
               professional services actually and necessarily performed.

Matter of Bracken, Margolin, Besunder, LLP v. Raymond, 2013 N.Y. Misc. LEXIS 3155, *9-10

(N.Y. Sup. Ct. July 12, 2013); see also Pilitz v. Incorporated Vil. of Freeport, 762 F. Supp. 2d 580,

583 (E.D.N.Y. 2011) (once rescinded, the retainer agreement no longer controls the

attorney’s right to compensation).

       Moreover, a charging lien is waived by an attorney who neglects or refuses to

proceed with the prosecution of the case without just cause. Klein, 87 N.Y.2d at 463; see also

Lansky, 304 A.D.2d at 534 (“where an attorney withdraws without good cause, his or her

lien is automatically forfeited”). There is no distinction in this regard between an attorney

who withdraws without good cause, an attorney who simply abandons the client, and an

attorney who is terminated for cause by the client.


       C.      Determination of the Amount of the Lien

               1.      As between attorneys and clients

       When the fee dispute is only between an attorney and his or her former client, the

rule is that the attorney is entitled to compensation “measured by the fair and reasonable

value of the services rendered whether that be more or less than the amount provided in the

contract or retainer agreement.” Cheng v. Modansky, 73 N.Y.2d 454, 457-58 (N.Y. 1989). In

such situations, either side may choose to have the attorney’s compensation be fixed at the

time of discharge on the basis of quantum meruit, or they can both agree that the attorney




 MOL                                            -6-                                      v.181012.2025
          Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 11 of 29



will receive a contingent percentage of the recovery, which percentage may be determined at

the time of discharge or at the conclusion of the case. Id. at 458.

          Absent an agreement between the attorney and his or her client that the attorney’s

charging lien will be determined as a contingent percentage, the amount of the lien is based

on quantum meruit, taking into account, among other equitable considerations, “the

difficulty of the matter, the nature and extent of the services rendered, the time reasonably

expended on those services, the quality of performance by counsel, the qualifications of

counsel, the amount at issue, and the results obtained (to the extent known).” Sequa Corp. v.

GBJ Corp., 156 F.3d 136, 148 (2d Cir. 1998).6




6
    The Scarola Firm urges that the contractual lien provision in its retainer agreement is itself an
    “agreement” that its charging lien shall be in the amount of its unpaid invoices — but has failed to
    cite valid legal support for its sleight of hand reasoning. The century-old opinion in Machcinski v.
    Lehigh V. R. Co., 272 F. 920 (2d Cir. 1921) merely stands for the noncontroversial proposition that
    a lawyer who has not been discharged has the right to enforce a contingency fee agreement against
    the client’s recovery. See also Beadwear, Inc. v. Media Brands, LLC, 2001 U.S. Dist. LEXIS 20927
    (S.D.N.Y. Dec. 18, 2001) (same). And, the dicta in Itar-Tass, 140 F.3d 442, is just that. The method
    of calculation of an attorney’s charging lien was not before the court, nor did that case involve
    competing attorney’s liens.
    Moreover, the Scarola Agreement does not contain a provision fixing the amount of its statutory
    lien. Indeed, in January 2018 the Scarola Firm moved the state court for a TRO and preliminary
    injunctive relief in order to protect its alleged contractual lien. Justice Cohen studied that very
    provision and, upon consideration of the parties’ papers and legal memoranda, and after lengthy
    oral argument, found that the purported contractual lien provision was essentially no more than a
    pro forma recitation of the firm’s statutory lien rights:
          In terms of the liens, . . . certainly if you read the provision of the contractual lien, . . . you
          will note that, essentially, the lien that it asserts, essentially, is part and parcel of what a
          charging lien is. And, it doesn't really seem to be any distinction except that what a
          charging lien is reiterated within the course of the contract.
    See Miller Cert., ¶¶ 17-19 & Exh. 15 thereto.
    In light of the foregoing, and as a matter of collateral estoppel and issue preclusion, the purported
    contractual lien provision is merely a reiteration of the Scarola Firm’s statutory lien, not an
    agreement to fix the amount of that lien. Moreover, even if viewed as a provision sufficiently
    ambiguous for an experienced judge to mull over, such ambiguity must be construed against the
    Scarola Firm. See, e.g., Jacobson v. Sassower, 66 NY 2d 991, 993 (N.Y. 1985).




    MOL                                                  -7-                                            v.181012.2025
       Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 12 of 29



              2.      As between outgoing attorneys and their successors

       Where the fee dispute involves successive attorneys, the rules are somewhat different.

In such cases, the outgoing attorney is entitled to elect between: (a) “compensation on the

basis of a presently fixed dollar amount based upon quantum meruit for the reasonable value

of services;” and (b): “a contingent percentage fee based on the proportionate share of the

work performed on the whole case.” Sequa, 156 F.3d at 148. When the outgoing attorney

elects the latter option, i.e. the contingent percentage fee, the percentage is best determined

“at the conclusion of the case when such factors as the amount of time spent by each lawyer

on the case, the work performed and the amount of recovery can be ascertained.” Cheng, 73

N.Y.2d at 458.


                      a.     An attorney who fails to elect compensation in
                             quantum meruit upon being discharged is entitled to a
                             proportionate contingency fee.

       If the outgoing attorney does not make an election at the time of substitution, the

New York Court of Appeals has instructed that there is a presumption in favor of

compensation based on a proportionate contingency fee:

              Where an election is not made or sought at the time of discharge,
              the presumption should be that a contingent fee has been chosen.
              This result avoids both the problem of belated claims for
              compensation when proof of services rendered is hard to rebut and
              the inequity involved in allowing the discharged attorney to wait
              until the case is lost and then demand a fee measured [in] quantum
              meruit. Our holding places the discharged attorney in the position
              of having to demand payment of a fixed sum at the time of
              discharge, or if he or she remains silent, of collecting payment only
              if the litigation proves successful and then on a contingency basis.
              Of course, if the parties are uncertain of their positions either may
              obtain a judicial determination of the fee at any time.




 MOL                                          -8-                                     v.181012.2025
          Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 13 of 29



Cohen v. Grainger, Tesoriero, & Bell, 81 N.Y.2d 655, 660 (N.Y. 1993).7

          In other words, an attorney who is replaced by substitute counsel cannot wait until

the litigation is concluded and only then elect between quantum meruit and a court-

determined proportional contingency fee, after seeing the results and monetary recovery

obtained by his or her former client. If the attorney does not make a timely election upon

the termination of representation, he or she will be deemed to have elected a proportional

contingency fee.8


                  3.      Equitable considerations

          “A charging lien . . . is equitable in nature, and the overriding criterion for

determining the amount of a charging lien is that it be ‘fair.’” Sutton, 462 F.3d at 161.



7
    In the present matter, neither the Scarola Firm nor the Moldovsky Firm made an election upon
    termination of representation. The Scarola Firm sued Lightbox in state court for breach of
    contract, account stated, and for enforcement of its alleged contractual lien for the full amount of
    its unpaid invoices. It did not assert a claim for quantum meruit nor did it elect to receive a
    proportionate contingency fee at the conclusion of the 3rd Home litigation. See ECF #283-8. And,
    since the outgoing attorney must elect quantum meruit upon the termination of representation, the
    Scarola Firm’s flawed September 2018 amendment of its state court complaint is eighteen months
    too late.
    Similarly, the Moldovsky Firm moved to leave to withdraw as counsel more than six months ago
    but has not asserted a claim for quantum meruit, not in any tribunal and not informally. Instead, the
    Firm’s six different versions of its “final” invoice merely claim that its lien is anywhere between
    $80,000 and $400,000, without any expressed rationale. See Ellner Cert. at ¶ 105 & Exhs. 41-46; see
    also Miller Cert. at ¶ 52 & Exh. 25.
8
    In candor, this analysis is different than that expressed in Lightbox’s opposition to dismissal of
    Counts 2-5, where I argued that fixing each lawyer’s quantum meruit claim is a necessary
    antecedent to determining its statutory lien. See ECF #308 at 23-28. Under Cheng, the proper
    analysis is more nuanced, especially where, as here, the outgoing attorney did not elect to have his
    lien fixed in quantum meruit.
    In this case, since the Scarola and Moldovsky Firms did not ask the Court to determine their rights
    in quantum meruit upon being discharged as counsel of record, their respective liens should be
    determined as a proportional percentage of Lightbox’s actual recovery, taking into account each
    firm’s relative contribution to the results obtained as well as the amounts each firm has already
    received, and other considerations addressed herein.




    MOL                                            -9-                                       v.181012.2025
           Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 14 of 29



          “In determining each firm’s proportionate share of the work, the Court considers the

time and labor involved, the difficulty of the case, the skill required to handle the matter, the

results achieved, the amount of money involved, and the fee customarily charged for similar

services.” Greenberg v. Cross Island Indus., 522 F. Supp. 2d 463, 469 (E.D.N.Y. 2007). Among

other things, courts consider “the effectiveness of counsel in bringing the matter to

resolution.” See Buchta v. Union Endicott Cent. Sch. Dist., 296 A.D.2d 688, 689-90 (3d Dept.

2002)). The determination of a proportionate share is a matter “within the sound discretion

of the court.” Ficaro v. Alexander, 142 A.D.3d 1043, 1043 (2d Dept. 2016); Sellick v. Consol.

Edison Co. of N.Y., Inc., 2017 U.S. Dist. LEXIS 43554, at *19 (S.D.N.Y. Mar. 23, 2017).


          D.       Application of general principles to the matter before the Court

                   1.      The Scarola and Moldovsky Firms’ respective lien rights
                           should initially be determined according to their proportional
                           contribution to Lightbox’s recovery.

          In this case, there is a dispute between the Scarola and Moldovsky Firms as to their

competing lien rights and also a dispute between both law firms and Lightbox regarding the

same issue.9 However, there is no question but that, upon being discharged from this matter,

neither of the defendant law firms sought to have their compensation be fixed in quantum



9
    The Scarola Firm argues that there is no bona fide lien dispute with the Moldovsky Firm, because
    their lien arose first, i.e. as Lightbox’s first attorney of record in this matter. While this is more an
    argument for the Moldovsky Firm to rebut, it is worth noting that the Scarola Firm once again
    relies on wholly irrelevant caselaw. United States v. Ripa, 323 F.3d 73 (2d Cir. 2003) and Metro. Life
    Ins. Co. v. United States, 9 A.D.2d 356 (App. Div. 1959) both concern federal tax liens, not New
    York attorney’s liens. A third case — which the Scarola Firm quotes at length but omits any
    cognizable form of citation for (and which I was only able to identify by Boolean keyword
    proximity search) — concerns the relative priority of liens held by attorneys for different clients in
    two entirely different proceedings five years apart, not among successive attorneys in the same matter. See
    Luca v. Giaccone, 2017 U.S. Dist. LEXIS 136177, *13-14 (E.D.N.Y. Aug. 24, 2017).




    MOL                                               - 10 -                                       v.181012.2025
           Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 15 of 29



meruit. The Scarola Firm opted to pursue contractual remedies in state court.10 And, despite

being asked several times about this issue by Lightbox’s below-signed incoming attorney

more than six months ago, the Moldovsky Firm has done little more than issue six versions

of its “final” invoice — and move for disqualification. See Ellner Cert., Exhs. 41-46; Miller

Cert. at ¶ 52 & Exh. 25.11


                   2.      The defendant law firms’ respective lien rights must be
                           reduced by the prior payments each has already received.

           In addition, it is undisputed that the Scarola Firm has already been paid $316,535.41

for its services, the Moldovsky Firm has already been paid $119,742.41, and Lightbox has

also incurred over $160,000 in legal fees, costs and expenses in this matter. See Ellner Cert.

at ¶ 123. Each firm’s respective liens must be reduced by the amounts previously paid to

them, dollar for dollar. See Bracken, supra, 2013 N.Y. Misc. LEXIS 3155, *30 (in determining

attorney’s § 475 lien, “the Court must deduct $26,734.83 for payments already made . . . for

fees and expenses”); Stair, supra, 722 F. Supp. 2d at 276 (same; “deduction of $25,906.86 for

payments already made”); Melnick v. Press, 2009 U.S. Dist. LEXIS 77609, *39 (E.D.N.Y.




10
      The Scarola Firm’s April 2017 state court complaint also includes a claim against Mr. Ellner,
     personally, for unjust enrichment, which in no way implicates the firm’s statutory lien rights
     against Lightbox’s recovery in this matter. See ECF #283-4. And, its defective September 2018
     attempt to amend its state court complaint with a belated quantum meruit claim is eighteen months
     too late — and addressed to the wrong court. See n.7, supra.
11
      In order to avoid complicating matters still further, I have not asserted my own statutory rights
     into this interpleader proceeding as Lightbox’s attorney of record since April 2018 and as the
     attorney who prepared its application for attorney’s fees. For what it’s worth, all my invoices have
     been fully paid. I do not have an equitable right to be paid more than what my retainer agreement
     provides.




 MOL                                                - 11 -                                    v.181012.2025
           Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 16 of 29



Aug. 28, 2009) (same). Indeed, to do otherwise would inequitably bestow a windfall upon

the attorney.12


                   3.     Each law firm’s lien rights should reflect this Court’s prior
                          determinations of the reasonable value of each firm’s
                          services.

           Despite the fact that the Scarola and Moldovsky Firms have been paid about

$430,000 combined, and Lightbox’s other attorneys about $40,000 more, not including more

than $120,000 for expert fees and various outsourced legal services, Ellner Cert. at § 123,

and notwithstanding the Defendant Law Firms’ claims for purportedly unpaid fees in the

additional combined amount of $700,000 more,13 this Court has already ruled that these

invoices are unreasonable:

                   An award of anything near the amount invoiced by Scarola would
                   be excessive. The legal issues implicated by the preliminary
                   injunction motion were straightforward, and the scope of the
                   factual disputes was relatively small. The skill and time required to
                   litigate this matter before the hearing and to prepare for and
                   conduct the preliminary injunction hearing should not have been
                   great. . . . In light of the Court’s broad discretion to set awards of
                   attorneys’ fees, the Court finds that $100,000 is at the upper range
                   of a reasonable attorneys’ fee for litigating this matter through the
                   date of the Preliminary Injunction Opinion.

ECF #252.



12
      It is anticipated that the Scarola and/or Moldovsky Firms may argue that their respective liens
     should disregard prior payments and instead be fixed according to the unpaid invoices only. There
     is no legal support for such a position. If that were true, then no court would ever reduce the
     amount of a charging lien by the amounts previously paid, which is clearly not the situation.
     Instead, courts must determine the lien by evaluating the entire scope of representation and then
     reduce the amount of the lien by all prior payments received by the attorney.
13
     The Scarola Firm claims $295,000 in unpaid invoices, plus interest and its costs of collection. The
     Moldovsky Firm sixth revised “final” invoice demands $400,000. Ellner Cert., Exhs. 8 & 46.




 MOL                                               - 12 -                                    v.181012.2025
       Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 17 of 29



       Moreover, in the context of Lightbox’s two applications for its reasonable attorney’s

fees related to the discovery dispute with 3rd Home, and again as the prevailing party

entitled to contractual fee-shifting, the Court has already considered the vast majority of the

Scarola and Moldovsky Firms’ invoices spanning most of the period that these firms

represented Lightbox in this matter, together with the Court’s own, firsthand familiarity with

the nature of the 3rd Home litigation, the relative complexity (or lack thereof) of the legal

and factual issues in dispute, and any other relevant factors. On average, the Court awarded

Lightbox less than 15% of the amounts invoiced:

      fee application   Law Firm  from      to            invoiced       awarded    percent
   final fee award     Scarola   3/11/16 10/28/16       $ 467,622.00   $ 100,000.00  21.4%
   discovery sanctions Scarola   8/22/16 12/30/16       $ 114,755.55    $ 10,000.00    8.7%
   discovery sanctions Moldovsky 3/1/16 11/30/17         $ 69,669.00    $ 10,000.00  14.4%

See Miller Cert. at ¶¶ 54-56.

       Under such circumstances it would be anomalous to use these invoices as a starting

point for determining each law firm’s lien rights. Instead, the starting point should be the

$100,000 that the Court has determined to be reasonable, and any adjustments to that

starting point should be clearly consistent with prior proceedings and decisions in this

matter — including deducting all prior payments from each firm’s “gross” lien.


               4.     The Scarola Firm is collaterally estopped from relitigating the
                      issue of its reasonable attorney’s fees.

        “Under federal law, collateral estoppel [or issue preclusion] applies when (1) the

identical issue was raised in a previous proceeding; (2) the issue was actually litigated and

decided in the previous proceeding; (3) the party had a full and fair opportunity to litigate




 MOL                                         - 13 -                                  v.181012.2025
       Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 18 of 29



the issue; and (4) the resolution of the issue was necessary to support a valid and final

judgment on the merits.” Purdy v. Zeldes, 337 F.3d 253, 258 (2d Cir. 2003) (citation omitted).

       In this case, the reasonableness of the Scarola Firm’s fees has been litigated and fully

decided, which issue was intrinsic to determining Lightbox’s fee award as the prevailing

party. The Court ruled that, of the legal fees incurred by Lightbox in this matter, just

$100,000 was reasonable — and that this amount is at the upper edge of the range of

reasonableness.

       The Scarola Firm certainly had a full and fair opportunity to litigate the issue: Mr.

Scarola rejected an assignment of rights, which would have afforded him standing to argue

the reasonableness of his firm’s invoices. He was repeatedly asked to prepare an affidavit in

support of the issue of reasonableness but actually hemmed and hawed and ultimately

refused to certify that his firm’s invoices are unqualifiedly reasonable — most likely because

that would have been untrue. And, his firm was offered an opportunity to intervene in this

matter for the express purpose of presenting its position as to this issue, but again refused

the opportunity to do so. Having passed up on at least three opportunities to defend the

reasonableness of its invoices, the Scarola Firm is estopped from doing so now.


              5.      Blatant overbilling

       As noted above, this Court has implicitly found that the Scarola and Moldovsky

Firms had collectively overbilled by sevenfold, on average, from the beginning and through

the end of November 2017. Notably, in setting a cut-off date for contractual fee-shifting, the

Court emphasized that, in light of the October 28, 2016 PI Opinion, both law firms had

actual or constructive notice that speculative lost future profits would be disallowed, and

that without these, Lightbox’s likely recovery would be around $80,000.



 MOL                                         - 14 -                                  v.181012.2025
       Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 19 of 29



       The Scarola Firm had actual knowledge as attorneys of record at that time, and the

Moldovsky Firm had actual or constructive knowledge because Mr. Moldovsky received a

copy of the PI Opinion as well as virtually the entire docket, confidential settlement

communications, and other documents at least one month before agreeing to get involved in

this matter and about six weeks before formally entering his appearance. See Ellner Cert. at

¶¶ 48-55 & Exhs. 20-23.


                      a.     The Scarola Firm

       Mr. Scarola knew from the very beginning that Lightbox was looking for a

reasonably priced attorney to amicably resolve 3rd Home’s breach of the joint venture

agreement, with litigation as the less preferred option. Ellner Cert., Exh. 2. Despite the

client’s express wishes, Mr. Scarola recommended




Ellner Cert. at ¶¶ 4-9.

       In fact, it was Mr. Scarola who precipitated 3rd Home’s Lanham Act and related

claims against the Lightbox Parties when he expressly recommended




       Moreover, even though his firm’s retainer agreement provides lower billing rates for

associate-level and paralegal work, see Scarola Agreement at 1, Mr. Scarola assigned almost

no work whatsoever to paralegals and none whatsoever to associates, preferring to work this

case himself at $765/hour with Mr. Zubatov’s $495/hour assistance. See ECF #163, #164.

This means that any discussions between Mr. Scarola and Mr. Zubatov would have been



 MOL                                         - 15 -                                  v.181012.2025
           Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 20 of 29



invoiced at $1,260 per hour. For a thirteen-paragraph affidavit with a routine, pro-forma

recitation of his background and credentials, Mr. Scarola billed $7,650, while Mr. Zubatov

billed another $7,276.50 for his own eight-paragraph version. Id. Et cetera.14

           After the Court put the parties on notice that Lightbox’s likely recovery in this case

would be only around $80,000, Mr. Scarola’s response was to ignore and/or downplay the

Court’s opinion, convincing Lightbox to spend more than $40,000 on an expert report that

failed to overcome the inherently speculative nature of a new business venture’s future

profits and/or intrinsic value — and was promptly ruled unreliable and inadmissible.

           Mr. Scarola’s overweening bluster was disastrous for Lightbox but lucrative for his

firm, generating over $300,000 in receipts (and $600,000 in invoices) to get only halfway

through litigating an $80,000 case.15 This was laid bare when he reneged on an oral

agreement to defer up to 40% of the firm’s invoices, and later tried to leverage the situation

to his firm’s advantage by demanding a 40% increase in the firm’s effective billing rates,

together with Mr. Ellner’s personal liability, in exchange for non-contingent deferral of 40%

of future invoices.16


                           b.      The Moldovsky Firm

           From the very beginning, Mr. Ellner t




14
     In addition, the Scarola Firm’s invoices are replete with excessive and duplicative time entries as
     well as extensive block-billing. See Ellner Cert., Exh. 8.
15
     Because the Scarola Firm was discharged at the halfway point.
16
     Mr. Scarola proposed deferring 40% of the invoiced amounts, which amount would be doubled
     and fully payable so long as Lightbox received even one dollar in damages. See Ellner Cert.,
     Exh. 10. In light of the PI Opinion, this was an illusory contingency.




 MOL                                                - 16 -                                    v.181012.2025
           Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 21 of 29




                                                                                Ultimately, the

Moldovsky Firm agreed to handle the entire matter for $75,000 plus a contingency fee.

           In agreeing to this arrangement Mr. Moldovsky evidently failed to review the PI

Opinion, the PI hearing transcript, Mr. Nguyen’s expert report, or any other documents

reasonably needed to evaluate the merits, value and inherent risk in Lightbox’s case. Two

months later, Mr. Moldovsky was alerted by his associate, Mr. Goldey, to the “case-sinking”

implications of the PI Opinion and the flawed, speculative Anvil Report — at which point

Mr. Moldovsky convinced Lightbox to spend another $45,000 on a second expert report —

over and above Lightbox’s $75,000 litigation budget, which his firm pocketed up front.

           Then, just one day after the Court excluded both expert reports, Mr. Moldovsky

demanded




                                                                                              17



           In addition to strong-arming its clients to pay hourly fees instead of the agreed-upon

contingency fee, the Moldovsky Firm’s invoices are suspect. In particular, there are six

different “final” invoices, the last of which tacked on another $148,000 after this



17
      Although somewhat ambiguous, the relevant provision gives the Moldovsky Firm the right to drop
     clients with non-meritorious, i.e. frivolous claims, as well as when the client’s likely recovery is de
     minimis. Ambiguous retainer agreement provisions must be construed against the attorney and in
     favor of the client. Jacobson, supra, 66 NY 2d at 993.




 MOL                                                - 17 -                                         v.181012.2025
        Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 22 of 29



interpleader proceeding was commenced. All in all, the Moldovsky Firm now purports to

have “reasonably” invoiced about $520,000 on an $80,000 case that they jumped into at the

halfway point and bailed out from as soon as Mr. Ellner asked to review one of its

invoices.18


               6.      Unlawful retainer provisions

       As detailed in Lightbox’s supporting papers, the Scarola and Moldovsky Firms both

employ unlawful provisions in their retainer agreements, presumably routinely and with all

clients, not just with Lightbox.

       The Scarola Firm’s “standard” form of retainer agreement unlawfully purports to

foreclose clients from suing for malpractice in violation of N.Y. RPC 1.8(h). It also includes

non-mutual fee-shifting in the event of a dispute with clients, which has been unlawful since

2006 at least. See Miller Cert. at ¶¶ 7-9.

       The Moldovsky Agreement also includes unlawful non-mutual fee-shifting, and also

provides for 18% interest for past due invoices — an interest rate which is “excessive” within

the meaning of N.Y. RPC 1.5(a). See Miller Cert. at ¶¶ 39-43 & Exh. 22.


               7.      Fraudulent Inducement

       In light of the limited scope of this interpleader proceeding the Lightbox Parties have

not asserted a formal claim for fraudulent inducement. Nevertheless, the evidence at bar




18
  The Moldovsky Firm’s contemporaneous timesheets, particularly but not exclusively Mr.
Moldovsky’s own time entries, are largely inscrutable, duplicative and excessive, including billing at
attorney rates for paralegal tasks, as well as running up time on a foreseeably futile motion to enforce
a purported settlement. See generally Ellner Cert., Exhs. 32-40; see also ECF #178, #189.




 MOL                                             - 18 -                                     v.181012.2025
         Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 23 of 29



establishes that Mr. Moldovsky fraudulently induced the Lightbox Parties to agree to amend

the retainer agreement, replacing the contingency fee with an hourly fee arrangement.

         Because of this, the amended fee agreement is unenforceable (and may not be used

to determine the Moldovsky Firm’s charging lien, except to reduce it). Moreover, as argued

in the following section, the Moldovsky Firm has forfeited its charging lien by acting in

gross dereliction of its fiduciary duties.

         “Under New York law, a claim of fraudulent inducement requires proof: (1) that the

defendant made a representation, (2) as to a material fact, (3) which was false, (4) and

known to be false by the defendant, (5) that the representation was made for the purpose of

inducing the other party to rely upon it, (6) that the other party rightfully did so rely, (7) in

ignorance of its falsity (8) to his injury.” Hoffenberg v. Hoffman & Pollok, 248 F. Supp. 2d 303,

310 (S.D.N.Y. 2003).

         “A contract induced by fraud . . . is subject to rescission, rendering it unenforceable

by the culpable party.” Lynch v. Wise Metals Group, LLC, 19 A.D.3d 273, 275 (1st Dept.

2005).

         Here, Mr. Ellner has submitted evidence that, right after the Court ruled that

Lightbox’s two expert reports were speculative and inadmissible, and that Lightbox was not

entitled to recover future lost profits nor the value of the joint venture per se, but only its five-

figure costs incurred with building the joint venture’s website, Mr. Moldovsky prepared an

amendment to his firm’s retainer agreement, based on a partly deferred hourly fee. When

Lightbox resisted, the Moldovsky Firm threatened to withdraw.

         Over the following month, and most notably on November 23, 2017,




 MOL                                           - 19 -                                    v.181012.2025
       Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 24 of 29




       Mr. Moldovsky’s aforesaid statements were materially false, because nothing in the

original retainer agreement entitled the Moldovsky Firm to unilaterally terminate the

agreement if he deemed it insufficiently profitable, nor to unilaterally replace the

contingency fee with hourly billing.




 MOL                                         - 20 -                                    v.181012.2025
       Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 25 of 29



       Instead, these are the relevant contractual provisions, which Mr. Moldovsky himself

drafted (and presumably understood):




                                           ....




       The foregoing provisions establish that if Mr. Moldovsky determined that “you [the

Lightbox Parties] do not have sufficient and lawful grounds and/or reasonable opportunity

for worthwhile recovery,” the Moldovsky Firm would not be contractually obligated “to

proceed any further on your behalf whether before or after [commencement of litigation].”

       This provision would be triggered only upon Mr. Moldovsky finding that the Lightbox

Parties did not have “sufficient and lawful grounds and/or reasonable opportunity for



 MOL                                       - 21 -                                v.181012.2025
       Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 26 of 29



worthwhile recovery” — not whenever he anticipated that his firm’s contingency fee may

not be as large as he had hoped for.

       And, even if this provision was triggered, the firm’s sole recourse would be to end the

representation, not to start billing hourly fees.

       The retainer agreement also has a provision permitting the Moldovsky Firm to

withdraw under circumstances of unreasonable financial burden:




                                                    ....




       Once again, even in such circumstances the firm’s sole recourse would be to

withdraw from the matter, not to start billing hourly fees.

       As outlined above, there is no question but that Mr. Moldovsky’s representation

about being entitled to start billing hourly fees was knowingly and materially false, made to

induce Mr. Ellner’s detrimental reliance, and that Mr. Ellner rightfully and detrimentally

relied on his attorney’s legal advice and interpretation of the retainer agreement. In fact, Mr.

Ellner expressly stated t




 MOL                                           - 22 -                                v.181012.2025
        Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 27 of 29



See Ellner Cert., Exh. 31.

        Faced with the prospect of being abandoned by their attorney or being billed at full

hourly rates, the Lightbox Parties were compelled to accept the Moldovsky Firm’s

“compromise” proposal/demand, i.e. hourly billing, but with deferral of two-thirds and

with limited personal liability for Mr. Ellner. This was certainly worse for the Lightbox

Parties than a contingency fee arrangement, but, compared to Mr. Moldovsky’s threat to

impose undiscounted and nondeferred hourly billing, the faux “compromise” was suddenly

attractive.


II.     THE MOLDOVSKY FIRM HAS FORFEITED ITS LIEN RIGHTS

        A.     Breach of fiduciary duty

        An attorney who breaches his or her fiduciary responsibility to a client may forfeit

his or her statutory lien. See Condren v. Grace, 783 F. Supp. 178, 185 (S.D.N.Y. 1992)

(“without question, case law addressing the topic of breach of an attorney’s fiduciary duties

to his client sanctions denial of legal compensation”); see also Silbiger v. Prudence Bonds Corp.,

180 F.2d 917, 920-21 (2d Cir.), cert. denied, 340 U.S. 831 (1950); In re Estate of Winston, 214

A.D.2d 677 (2d Dept. 1995) (holding that ‘“an attorney who engages in misconduct by

violating the Disciplinary Rules is not entitled to legal fees for any services rendered’”)

(quoting Shelton v. Shelton, 151 A.D.2d 659 (2d Dep’t 1989); cf. Shalom Toy v. Each & Every

One of the Members of the N.Y. Prop. Ins. Underwriting Ass’n, 239 A.D.2d 196, 198 (App. Div.

1997) (“unless the representation terminates as a result of attorney misconduct, discharge

for cause, or unjustified abandonment by the attorney, the attorney’s right to compensation

is preserved”).




 MOL                                          - 23 -                                   v.181012.2025
       Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 28 of 29



       In this matter, after Lightbox’s expert reports were excluded, the Moldovsky Firm

was faced with the prospect of preparing for a trial on a contingency fee basis (plus the

$75,000 paid up front). Even if Mr. Moldovsky could plausibly argue that this situation

amounted to “an unreasonable financial burden” within the meaning of the retainer

agreement, his sole recourse would have been to seek the Court’s leave to withdraw, in

which event the Court would have considered whether the “financial burden” imposed on

the Moldovsky Firm (by working for the very contingency fee that it had negotiated)

outweighed the financial burden and other negative consequences that the Lightbox Parties

would face by having to find substitute counsel on short notice and just before the trial was

set to begin. That kind of motion would be doomed to failure.

       So, instead of invoking the “unreasonable financial burden” clause and exercising his

contractual right to seek leave to withdraw, Mr. Moldovsky fabricated out of whole cloth a

different recourse found nowhere within the four corners of the retainer agreement:

converting to an hourly billing arrangement.

       In short, Mr. Moldovsky put his firm’s pecuniary interest ahead of his clients,

leveraging the Lightbox Parties’ dependence on him so he could fraudulently induce them to

agree to an hourly fee arrangement.


       B.     Client abandonment / withdrawal without good cause

       After being hoodwinked into accepting the Moldovsky Fee Amendment, Lightbox

and Mr. Ellner timely paid all such invoices until March 2018, when Mr. Ellner raised

questions about the prior month’s invoice. Mr. Ellner offered to pay $25,000 in good faith

while continuing to review that month’s time entries. Mr. Moldovsky issued several

ultimatums, demanding $25,000 immediately and the remainder within a week, and



 MOL                                         - 24 -                                 v.181012.2025
       Case 1:16-cv-02379-DLC Document 339 Filed 10/24/18 Page 29 of 29



threatened to move to withdraw if his demands were not met. As shown by t

                                  Mr. Ellner tried to raise specific concerns but Mr.

Moldovsky interrupted him repeatedly. See Ellner Cert. at ¶¶ 107-112 & Exhs. 47-49.

       When Mr. Ellner did not comply with his ultimatums, Mr. Moldovsky moved for

leave to withdraw, falsely representing that withdrawal was warranted by strategic

differences and difficulty communicating — but conveniently omitted all mention that, in

substance, his motion was precipitated by an invoice that was barely a few days past due.

Mr. Moldovsky’s material omission and lack of candor amount to forfeiture of his firm’s

lien. See Shalom Toy, supra, 239 A.D.2d at 198.


       For the foregoing reasons and others set out in the Lightbox Parties’ submission, the

Court should find that Mr. Moldovsky has forfeited his lien rights due to misconduct.


                                       CONCLUSION

       For all the foregoing reasons, the Lightbox Parties respectfully request that the Court

issue the following factual findings and legal conclusions: (1) the Scarola Firm has a

statutory lien in an initial amount of $100,000, which amount is reduced by $316,535.41 in

prior payments, for a zero-dollar net lien amount; (2) the Moldovsky Firm has forfeited its

lien rights; and (3) alternatively, the Moldovsky Firm has a statutory lien in an initial

amount of $75,000, which amount is reduced by $119,742.41 in prior payments, for a

zero-dollar net lien amount.


                                               Respectfully submitted,


 Date: October 12, 2018                        /s/ Jonathan R. Miller, Esq.
                                               The Law Firm of Jonathan R. Miller



 MOL                                          - 25 -                                  v.181012.2025
